In an action to set aside certain transfers of property on the ground that they were procured by fraud and undue influence, and for related relief, plaintiff appeals from a judgment of the Supreme Court, Rockland County, entered September 26, 1963 upon the opinion and decision of the court after a nonjury trial, which dismissed the complaint and the defendants’ counterclaims. Judgment affiimed, without costs. No opinion. (For prior appeal, see 14 A D 2d 896; for prior related appeals, see Matter of Greenfield, 13 A D 2d 681, 774, 846, affd. 11 N Y 2d 747; Matter of Village of Suffern v. Realty Funds Corp., 12 A D 2d 769, mot. for rearg. den. 13 A D 2d 498.) Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.